DETAILED ACTION
Claims 1-4 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claim 1 is independent claims. Claims 2-4 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 08-12-2020.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 09-20-2020 as required by 35 U.S.C. 119(b).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-12-2020 is in compliance with the provisions of 37 CFR 1.97




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “power device” and “power module” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0215751 (hereinafter Sato) in view of U.S. Publication No. 2011/0074522 (hereinafter Lee). 

As per claim 1, Sato discloses a power module that incorporates a power device and drives the power device by using a control signal acquired from a control circuit, the power module comprising: 
a plurality of first terminals configured to receive input of the control signal from the control circuit; (Fig. 1 illustrates input for receiving PWM signals from control unit 2) 
a main circuit (cut off unit in conjunction with monitoring unit; Fig 1) configured to drive the power device based on the control signal, and detect an abnormality of the power module;  (electric power converter that can monitor whether or not an abnormality is presented in the connection with a gate circuit in an operating state of the electric power converter,  ¶ [008]
an error output circuit configured to output an error signal from a second terminal to the control circuit when the abnormality is detected by the main circuit; and (¶ [0053] states that “by using a test signal shorter than an allowable delay time from the input of an abnormal signal to the cut off of the cut off unit 3, an abnormal state of the cut off unit 3 can be detected”. Furthermore, ¶ [0065] states that “When the read output side feedback signal is "off", a decision is made that the state is abnormal (S210) to output an error signal (S211)”) 
cutting off the PWM signal supplied to the bridge circuit from the control unit by a gate signal; and a monitoring unit generating a test signal for checking the cut off unit, and the electric power converter is characterized in that the cut off unit includes: a switching circuit switching between the test signal and an external cut off signal to output one of the signals; ) 
wherein information of the power device (device 4)  is output from the at least one of the plurality of first terminals operating as the output terminal to the control circuit. (PWM signals output to device 4; Fig 1) 
Sato does not distinctly discloses the following:
at least one of the plurality of first terminals to operate as an output terminal.
However, Lee discloses the following:
at least one of the plurality of first terminals to operate as an output terminal. (¶ [0058] states that “the input terminal and the output terminal may be switched and used as the output terminal and the input terminal, respectively........ In addition to the 
basic concept, the output terminal Out/input terminal In may be used such that the output terminal Out functions as an input terminal for receiving an IF signal from the frequency conversion IC, and the input terminal In functions as an output terminal for outputting a resulting IF signal filtered by the IF filter.”) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sato and Lee because both references are in the 

As per claim 2, Sato as modified discloses wherein a pattern of presence or absence of output in each of the plurality of first terminals during the output of the error signal corresponds to a piece of the information of the power device.(¶ [0012] states that “The monitoring unit in the electric power converter according to the invention is characterized in that the monitoring unit further has the cut off signal and the output signal of the cut off unit inputted to make a decision as to whether the cut off signal is inputted or not when the test signal and the feedback signal are in disagreement with each other, and to make a decision as to whether the cut off unit is abnormal or not on the basis of the output signal of the cut off unit when the cut off signal is inputted.)






Allowable Subject Matter
Claims 3- 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 7,253,577 by Campbell et al. which discloses the invention directed to power supply block 146 to operate and provide the requisite voltage source, it must receive enable signals at its enable terminals 160, 162.  As indicated above, the first enable terminal 160 is coupled to the output of the safety enable input block 142.  If the safety enable signal is not present (i.e., the contact 154 is not closed or the safety enable input block 142 has failed), the safety power supply block 146 does not provide power to the line driver 104 or the pull-up resistors 120.  The second enable terminal 162 is coupled to the fault terminal 158 of the safety processor 108, such that the power is also removed from the line driver 104 and the pull-up resistors 120 in the event the safety processor 108 identifies a fault condition. 





Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743


aurel.prifti@uspto.gov